“case 1:06-cv-00315-RCL Document 516-1 Filed 04/18/19 Page 1 of 2
; ]

| __L06 -Cv- 0031s - RCL 3-25-/F
Wo. The. Un tf Shes ait

Bink Ruptep Prenat

| for the Dibelod of en

Uskree ae tb, Bil Derk

Cage Num er 5

 

E Bed eth ma J vucbbattee
| Wash ine q on, DC ZOQ© |

 

 

| From. Meweats | eg Deana ida. GOO

 

Ret Bacnes Ve Dietriel oS Cal wana Cy OG~315 (RCL)3

 

Claim |) OCBRi- 700001115

 

Dessup Cpe atonal fecal Luckagt
Hs Unit C- 10]

 

=
Ole reyes

 

ais aps \ y AOTAY

 

rea write +o \\ \Wilhicwnn Claiborne AMorney ak Loews

 

 

 

 

UTD Sheek, NW
Duis 3200

H Washing bon, DC DOCOU

 

1 a AO2.~ F2U-O100

IE mail e claibornelaw @amaul . COM.

And L did not aot a _anser Srom hem 1 do
awed to no uohen aw J opine, Me ach SOY

iMoney.
| / RECEIVED
litte

 

 

 

 

 

peel ah

—. 4
i,

 

 

Asgeta “) Caesir “4crb - Tout
rus ‘District Court Dist-vet os Columbis

 

 

 
Case 1:06-cv-00315-RCL DocuméAt 516-1 Filed 04/18/19 Page 2 of 2

"Case NO. 1106-CV-00 31S -RCL 2-29-14

 

[he Dude shied | ordered) Ove {\- AL 2OW on Wye

 

Claim, emul the Sudoe MAM? Us Revue: C. Coimloerth

 

iT hnage ee Cray ook iv. oak wihh Wy AMoriney.

 

oe 4. ee ea Coy Co al atte. Soni,

 

J
by nk me No Gahagiok Ls AOINS ON.»

 

 

in do need hy — a when COVA = Aaing \. eek
Sey —)

the. money.
TL did eke my Attorney No sae he CAN senol

 

the DOWNEY ‘aural where 1 CAM. at, Yo 1 {sen

 

letina you no where avn a

 

esstin ee oe bution

 

Veet Unit C- (ol

 

 

| EG. Box G34
| J ESSiADy MS Acco

|

 

Se de che me Moircus Lae Brown *4223Ge

 

rack at 06 Bex 33uU ae MY 22071KdU.
1 Mowncs Lew Brown = Yaa gad cle neg!

 

ldo Vio idnek \g cone ot with my vie

 

 

Ps hank foe

 

 

 

 

 

 

 

 

 

 
